Gilbert, J.
I. A judgment may be amended by order of the court to make it conform to the verdict and the issues made by the pleadings. Sanders v. Williams, 75 Ga. 283.
2. Such defects, amounting to irregularities in the judgment, and apparent on the face of the record, may be corrected after the expiration of the term. Latimer v. Sweat, 125 Ga. 475 (2), 477 (54 S. E. 673), and authorities cited. In the present case the amendment had the effect merely of carrying out the intendment of the original verdict and decree. A decree for specific performance must bind both parties. When one institutes a proceeding to require the other to specifically perform a contract and obtains such a decree, the movant must also be bound to specifically perform. The proceeding is in equity. He who would have equity must do equity.
3. Amendments to judgments, of the character mentioned above, may be made even after an affirmance of the ease in the Supreme Court. Moses v. Eagle &c. Mfg. Co., 68 Ga. 241.
4. The contention that the court was without jurisdiction to amend the judgment, because the petition was presented to the judge and rule nisi issued in vacation, is without merit. The order amending the judgment was passed at and during term time.
5. No error is shown.

■Judgment affirmed.


All the Justices concur, except Himes, J., disqualified, and Russell, G. J., dissenting.

E. L. Stephens, for plaintiffs in error.
E. W. Jordan and A. L. Hatcher, contra.